Citation Nr: 1023909	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial increased evaluation for 
posttraumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), establishing service connection for 
an acquired psychiatric disorder and assigning a disability 
evaluation of 70 percent, effective August 27, 1996.  A 
timely appeal was noted with respect to the assigned rating.  
The Veteran has disagreed with the initial rating assigned 
following the grant of service connection for PTSD, therefore 
the Board has characterized this claim on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

A request for a TDIU, whether expressly raised by a Veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Here, however, the Veteran has expressly 
indicated that he does not want to pursue a claim for TDIU 
and that matter is not before the Board.  See VA From 9, 
dated in December 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains statements from a private physician, Dr. 
Fumero, who has treated the Veteran for an acquired 
psychiatric disorder since 1985.  The record also contains 
evidence that the Veteran received a disability retirement 
from the federal government (Social Security Administration 
(SSA)) due to a psychiatric disability.  See the Merit 
Systems Protection Board decision dated May 8, 1986 in the 
claims folder.  The complete records pertinent to the 
Veteran's private treatment for an acquired psychiatric 
disorder and his disability retirement from the federal 
government are not of record.  Because VA is on notice that 
there are additional records that may be applicable to the 
Veteran's claim and because these records may be useful in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also 
be provided a VA examination upon remand in order to 
determine his specific level of disability.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization from the Veteran, contact 
Dr. Fumero and request that all records 
of the Veteran's treatment for an 
acquired psychiatric disorder be provided 
for inclusion with the claims folder. If 
such records are unavailable, a negative 
response should be obtained.

2.  After obtaining any necessary 
authorization from the Veteran, obtain 
copies of the complete medical records 
considered by the Merit Systems 
Protection Board (MSPB) in conjunction 
with the May 1986 decision to award the 
Veteran federal disability retirement 
benefits.  If such records are 
unavailable, a negative response should 
be obtained.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  The examiner 
should be asked to comment on the 
severity of the Veteran's PTSD, and 
specify the degree of occupational or 
social impairment due to his service-
connected PTSD.  The examiner should 
provide an opinion concerning the impact 
of the PTSD on the Veteran's ability to 
work.  If need be, further testing should 
be accomplished.  The examiner should 
attempt to distinguish the impairment 
related to PTSD, and any nonservice-
connected psychiatric disability and 
provide supporting rationale for this 
opinion.  Examination findings should be 
reported to allow for evaluation of PTSD 
under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  A GAF score and an analysis 
of its meaning should be provided.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim of entitlement to 
an increased rating for PTSD.  If any 
benefit sought is not granted in full, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
